Citation Nr: 0716063	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-24 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation for a left eye disability under 
38 U.S.C.A. § 1160, to include as secondary to service-
connected enucleation of the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April to July 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's claim of 
entitlement to compensation for a left eye disability under 
38 U.S.C.A. § 1160, to include as secondary to service-
connected enucleation of the right eye.  The veteran 
disagreed with this decision in January 2003.  When he 
perfected a timely appeal in September 2003, he also 
requested a Travel Board hearing.  The veteran withdrew his 
Travel Board hearing request in a written statement received 
at the RO in October 2004.  See 38 C.F.R. § 20.704.

In January 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran was not treated for a left eye disability during 
active service or for many years thereafter; the competent 
medical evidence shows that there is no nexus between the 
veteran's current left eye disability and active service; the 
medical evidence does not show that the veteran's current 
left eye disability was caused or aggravated by his service-
connected enucleation of the right eye; the veteran's 
nonservice-connected left eye disorder is not manifested by 
blindness as defined by the applicable VA regulations and 
rating criteria.


CONCLUSION OF LAW

The criteria for entitlement to compensation for a left eye 
disability under 38 U.S.C.A. § 1160, to include as secondary 
to service-connected enucleation of the right eye, have not 
been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.310, 3.383(a)(1) (2006); 71 Fed. Reg. 52744 (2006); 
Debeaord v. Principi, 18 Vet. App. 357 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2002 and June 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the January 2002 VCAA 
notice was furnished to the veteran and his service 
representative prior to the March 2002 RO decision that is 
the subject of this appeal.  However, while this letter 
outlined the requirements for claims for service connection, 
it did not discuss the requirements for secondary service 
connection.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  However, the Board finds that such post-
decisional notice (i.e., after the March 2002 rating decision 
that is the subject of this appeal) is not prejudicial.  
First, the Dingess requirements pertain to claims for service 
connection and this appeal involves a claim for compensation 
under 38 U.S.C.A. § 1160.  See 38 U.S.C.A. § 1160 (West 
2002).  Second, as will be explained below in greater detail, 
the preponderance of the evidence is against the veteran's 
claim.  Thus, any questions as to the disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

To the extent that there was any timing deficiency with the 
VCAA notice or the notice of the Dingess requirements that 
was provided to the veteran and his service representative, 
the currently appealed claim was subsequently readjudicated 
in a statement of the case (SOC) issued in July 2003 and in a 
supplemental SOC (SSOC) issued in September 2006.  The Board 
notes that the July 2003 SOC discussed the general 
requirements for secondary service connection claims.  The 
Federal Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) ("The Federal Circuit specifically mentioned 
two remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini II, supra, at 122-
24 (2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the July 2003 SOC and the September 2006 SSOC 
complied with the applicable due process and notification 
requirements for a decision, they constitute a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. 
at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

With respect to an October 2006 amendment to 38 C.F.R. 
§ 3.310, failure to provide such notice is non-prejudicial 
because, as is explained below, it merely  codified existing 
law found in the Veterans Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995), pertaining to claims for secondary 
service connection based upon aggravation.  See 71 Fed. 
Reg. 52744 (2006).

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  Consistent with the Federal Circuit's recent 
decision in Sanders, "any defect was cured by actual 
knowledge on the part of the claimant" when he and his 
service representative were provided with copies of a VHA 
medical opinion obtained by the Board in January 2007, which 
ruled out a medical nexus between the veteran's currently 
diagnosed left eye disability and his service-connected 
enucleation of the right eye, and the representative 
subsequently notified VA in a May 2007 informal hearing 
presentation that there was no further information or 
evidence to submit in support of the veteran's claim.  See 
Sanders, supra, slip op. at 14.  A review of the VCAA notices 
sent to the veteran and his service representative in January 
2002 and June 2006 shows "that a reasonable person could be 
expected to understand...what was needed" to establish 
entitlement to compensation for a left eye disability under 
38 U.S.C.A. § 1160, to include as secondary to service-
connected enucleation of the right eye.  Id.  The veteran was 
not treated for a left eye disability during active service 
or for many years thereafter.  The objective medical evidence 
also ruled out a nexus between the currently diagnosed left 
eye disability and active service, to include as secondary to 
service-connected enucleation of the right eye.  Because the 
veteran's left eye vision is better than 5/200, he does not 
experience blindness as defined by VA regulations.  
Accordingly, the claim for compensation for a left eye 
disability under 38 U.S.C.A. § 1160, to include as secondary 
to service-connected enucleation of the right eye, cannot be 
granted.  Thus, there has been no plausible showing of how 
the essential fairness of the adjudication was affected and 
"the purpose of the notice was not frustrated."  Id.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dalton v. Nicholson, No. 04-1196 (U.S. Vet. 
App. Feb. 16, 2007); Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).  

In view of the foregoing, the presumption of prejudice raised 
by the content and timing deficiencies noted above is 
rebutted. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was offered the opportunity to testify in support of 
his claim at a Board hearing, although he declined to do so.  
The Board also obtained a VHA medical opinion in January 
2007, which contained a negative nexus opinion relating to 
the claim on appeal.  The evidence is adequate to resolve 
this claim; there is no duty to provide another examination 
or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no medical history at his enlistment 
physical examination in February 1942.  Clinical evaluation 
showed no eye abnormalities.  His vision was 20/30 in the 
left eye.  He was treated for a penetrating wound of the 
right eyeball in May 1942.  In June 1942, the veteran's right 
eye was enucleated (or removed) from the eye socket.  On 
post-surgical eye examination later in June 1942, the 
veteran's left eye vision was 20/30 without correction.  A 
Medical Board determined in April 1942 that the veteran 
should be medically discharged due to a line of duty injury 
to the right eye that resulted in the loss of his eye and the 
fitting of prosthesis.

In a December 1942 rating decision, the RO granted service 
connection for enucleation of the right eye with an 
artificial eye fitted, to 40 percent disabling effective 
July 23, 1942.  The RO also granted special monthly 
compensation for the anatomical loss of one eye effective 
July 23, 1942.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).

When he filed his claim for compensation under 38 U.S.C.A. 
§ 1160 for a left eye disability, to include as secondary to 
service-connected enucleation of the right eye, in September 
2001, the veteran contended that "the vision in my left eye 
has now decreased to legal blindness."

On VA eye examination in February 2002, the veteran 
complained of reduced left eye vision that had worsened 
gradually in the past few years.  The VA examiner stated that 
no claims file was available for review, although he had 
reviewed the veteran's VA medical records.  The veteran's 
history of enucleation in the right eye secondary to in-
service ocular trauma was noted.  The VA examiner also noted 
prior VA treatment records beginning in January 2001 showing 
visual acuity in the left eye fluctuating from 20/100 to 
20/200.  He stated that the veteran had been followed for 
age-related macular degeneration, cataractal changes of the 
lens, and normal tension glaucoma in the left eye.  Prior 
visual field testing in the left eye had shown normal visual 
fields.  Physical examination showed distant visual acuity 
without correction was less than 20/400 in the left eye, 
corrected to 20/200+1/-1, a normal pupillary examination, a 
full confrontation visual field, an ocular prosthesis in the 
right eye, normal conjuctiva in the left eye, a clear left 
cornea, a deep and quiet anterior chamber in the left eye, a 
normal left iris, +2 cortical cataractal changes in the left 
eye lens, a macular scar without associated retinal fluid or 
hemorrhage, and a normal periphery.  The VA examiner stated 
that the veteran's left eye condition was visually 
significant and limited the improvement of his visual acuity 
with correction.  He also stated, "The visual acuity testing 
today and recordings in [the] past qualify for legal 
blindness."  The impressions included age-related macular 
degeneration in the left eye with the formation of a 
disciform scar, normal tension glaucoma in the left eye with 
good intraocular pressure and normal visual field testing and 
visually significant early cortical cataractal changes in the 
left eye.

In statements on his September 2003 substantive appeal, the 
veteran contended that he was legally blind and that his 
eyesight was "failing more all the time."

On VA outpatient treatment in June 2004, the veteran had no 
complaints.  His history of normal tension glaucoma and age-
related macular degeneration was noted.  His left eye vision 
was 20/150.  The impressions included normal tension glaucoma 
and age-related macular degeneration.  On VA outpatient 
treatment in December 2004, the veteran's left eye vision was 
20/400 and the impressions were unchanged.  The veteran's 
left eye vision was 20/150-1 on VA outpatient treatment in 
April 2005.  The veteran's left eye vision was 20/150 on VA 
outpatient treatment in May 2005.  His vision was unchanged 
on VA outpatient treatment in September 2005, and the VA 
examiner stated that the veteran's vision had been stable 
since 2001.  The veteran's vision was again unchanged on VA 
outpatient treatment in February 2006.

In response to a request for a medical opinion concerning the 
claimed relationship between the veteran's left eye 
disability and his service-connected enucleation of the right 
eye, J.M.R., M.D. (-initials used to protect privacy) 
(Dr. J.M.R.), stated in January 2007 that the veteran's left 
eye disorders - which he identified as age-related macular 
degeneration, cataract, and primary open-angle glaucoma - 
were not caused or aggravated by the veteran's service-
connected enucleation of the right eye and were less likely 
to be related to service.  Dr. J.M.R. stated that his 
rationale was that the veteran's vision has steadily declined 
"only recently" both because of a cataract and age-related 
macular degeneration.  The veteran's chronic open-angle 
glaucoma was not causing a functional decrease in his left 
eye vision because the record showed that the left eye visual 
field was normal.  Thus, Dr. J.M.R. concluded that the 
veteran's cataract and age-related macular degeneration were 
not present at the time of the in-service accident which 
caused enucleation of the right eye.  Dr. J.M.R. noted that 
there was no injury to the left eye recorded during active 
service, and there was no relationship between the veteran's 
in-service right eye problems - loss of the right eye and the 
need for prosthesis - and his current left eye disability.  

Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, implements the holding in Allen v. Brown, 7 
Vet. App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service- connected evaluation).  However, where a veteran 
has suffered blindness in one eye as a result of service- 
connected disability and blindness in the other eye as a 
result of non-service-connected disability not the result of 
his own willful misconduct, compensation is payable as if the 
combination of disabilities were the result of service-
connected disability.  38 U.S.C.A. § 1160(a)(1).

In Debeaord v. Principi, 18 Vet. App. 357 (2004), the 
Veterans Court indicated that the basic principle of 38 
U.S.C.A. § 1160(a)(1) and 38 C.F.R. § 3.383(a)(1) was quite 
clear: If the impairment of a veteran's vision would result 
in a 100 percent rating if the impairment of both eyes were 
service connected but the impairment of one eye was not 
service connected, then VA is to pay compensation as though 
the non-service-connected visual impairment in one eye were 
service-connected.

The Veterans Court held in Debeaord that VA had promulgated 
seven different regulatory definitions of blindness.  The 
Veterans Court held that VA must give consideration to the 
following regulations in determining whether there is 
blindness in the non-service-connected eye: (1) 38 C.F.R. 
§ 3.350 and 38 C.F.R. § 4.84a, Table IV as to entitlement to 
special monthly compensation; (2) 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6067, and 6071 and Table V 
as to impairment of central visual acuity; and (3) 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 as to impairment of field 
vision.  Id.  See also 38 C.F.R. § 4.79 (2006).

Thus, according to these regulations, if the veteran's left 
eye disability equates to any one of the following criteria, 
he will be considered blind in the left eye and would be 
entitled to compensation: (1) blindness having only light 
perception, defined as the inability to recognize test 
letters at 1 foot (.30m.) and the perception of objects, hand 
movements, or counting fingers cannot be accomplished at 3 
feet; (2) visual acuity of 5/200 (1.5/60 or less); (3) 
concentric contraction of his visual field to 5 degrees or 
less; or (4) anatomical loss, enucleation, or serious 
cosmetic defect of the left eye.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to compensation 
for a left eye disability under 38 U.S.C.A. § 1160, to 
include as secondary to service-connected enucleation of the 
right eye.  The Board acknowledges the veteran's honorable 
wartime service and the traumatic in-service injury to the 
right eye that resulted in enucleation (or removal) of that 
eye and insertion of a prosthesis.  The Board also 
acknowledges that the veteran has recently experienced 
deteriorating vision in the left eye.  However, as the RO 
noted in the currently appealed rating decision, the 
veteran's left eye vision has been better than 5/200 
throughout the pendency of this appeal; despite his 
assertions to the contrary, the veteran has never experienced 
blindness in the left eye as it is defined in VA regulations.  
Because the veteran is not blind in the left eye, that eye is 
considered normal for VA rating purposes.  See 38 C.F.R. 
§ 3.383(a)(1).  In other words, absent objective medical 
evidence of blindness having only light perception in the 
left eye, visual acuity in the left eye of 5/200, contraction 
of the left eye visual field to 5 degrees or less, or 
anatomical loss, enucleation, or serious cosmetic defect in 
the left eye, the veteran is not entitled to compensation for 
his left eye disability.  

The Board observes that the veteran's earliest treatment for 
a left eye disability occurred in January 2001, or almost 
60 years after his service separation in July 1942, when he 
first reported declining left eye vision, as the VA examiner 
noted in February 2002.  The veteran was not diagnosed with a 
left eye disability until his VA eye examination in February 
2002, when he was diagnosed with age-related macular 
degeneration, normal tension glaucoma, and early cortical 
cataractal changes in the left eye.  With respect to negative 
evidence, the Veterans Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).

The Board also finds that the competent medical evidence 
ruled out any medical nexus between the veteran's currently 
diagnosed left eye disability and active service, and between 
the left eye disorder and his service-connected enucleation 
of the right eye.  Dr. J.R.M. determined in January 2007 
that, because there was no evidence of an in-service left eye 
injury at the time of the documented traumatic injury to the 
right eye that resulted in enucleation of the right eye, and 
because the veteran's left eye disability did not develop 
until decades after service, it was less than likely that the 
left eye disability was related to active service or was 
caused or aggravated by the veteran's service-connected 
enucleation of the right eye.  There is no contrary competent 
opinion of record.

The remaining evidence in support of the veteran's claim is 
the assertions of a causal link between the veteran's current 
left eye disability and active service; that his service-
connected enucleation of the right eye caused or aggravated 
his current left eye disability; or that he has blindness in 
the nonservice-connected left eye as defined by VA.  However, 
as lay persons, the veteran and his service representative 
are not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders.  Accordingly, the 
lay statements are entitled to no probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the Board finds that preponderance of the 
evidence is against the claim of entitlement to compensation 
for a left eye disability under 38 U.S.C.A. § 1160, to 
include as secondary to service-connected enucleation of the 
right eye.  There is no medical evidence linking active 
service and the veteran's currently diagnosed left eye 
disability.  Nor is the veteran's left eye vision considered 
blindness for VA purposes.  The competent medical evidence 
also shows that the veteran's left eye disability was not 
caused or aggravated by his service-connected enucleation of 
the right eye.  See Allen, supra.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation for a left eye disability under 
38 U.S.C.A. § 1160, to include as secondary to service-
connected enucleation of the right eye, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


